Citation Nr: 9906859	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-10 163A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for soft tissue sarcoma 
or squamous cell carcinoma as residual to herbicide (Agent 
Orange) exposure.

3.  Entitlement to service connection for residuals of a left 
thumb dislocation.

4.  Entitlement to service connection for dental trauma to 
the veteran's teeth for purposes of obtaining outpatient 
dental treatment.
 
5.  Entitlement to a compensable evaluation for residuals of 
a right fifth metacarpal fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied service connection for 
bronchitis, a dental disorder, a left thumb dislocation, and 
for soft tissue sarcoma or squamous cell carcinoma as 
residual to herbicide (AO) exposure.  That rating decision 
also granted service connection for residuals of a right 
fifth metacarpal fracture, assigning a noncompensable 
evaluation.  The veteran initiated a timely appeal.

The issue of entitlement to a compensable evaluation for 
residuals of a right fifth metacarpal fracture is addressed 
in the Remand portion of this decision.

In August 1998, the veteran submitted a letter in which he 
appears to seek service connection for "severe and life-
threatening health problems" as secondary to tobacco use 
during active service.  That matter is refered to the RO for 
clarification and appropriate action.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
bronchitis, for residuals of a left thumb dislocation, and 
for soft tissue sarcoma or squamous cell carcinoma as 



residual to herbicide (AO) exposure are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.

2.  On induction into service, tooth numbers 1, 16 and 17 
were noted to be missing; and abnormalities or disease was 
shown at tooth numbers 2, 4, 6, 7, 10, 11, 16, 17, 19, 20, 
29, 30, 31, and 32. 

3.  Tooth number 4 was removed during the veteran's active 
duty service, and at separation tooth numbers 1, 4, 10 and 16 
were noted to be missing.

4.  There is no competent evidence showing that any tooth 
removal or tooth loss was the result of inservice dental 
trauma.

5.  The veteran did not sustain a permanent dental disability 
or dental trauma as the result of a combat wound or other 
inservice dental trauma. 


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
bronchitis, for a left thumb dislocation, and for soft tissue 
sarcoma or squamous cell carcinoma as residual to herbicide 
(AO) exposure are not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  Residuals of dental trauma were neither incurred in nor 
aggravated by service, and the veteran is not eligible for VA 
outpatient dental treatment based on claimed dental trauma.  
38 U.S.C.A. §§ 1110, 1131, 1712 (West 1991);  38 C.F.R. §§ 
3.303, 3.381, 17.161 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims Not Well Grounded

I.  Service Connection for Metastasizing Squamous Cell 
Carcinoma as Residual to Herbicide (AO) Exposure

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims of 
entitlement to service connection for a metastasizing 
squamous cell carcinoma as residual to herbicide (AO) 
exposure, for chronic bronchitis, and for residuals of a 
right thumb injury.  If he has not, his appeal must fail, and 
VA is not obligated to assist him in the development of the 
claims.  38 U.S.C.A. § 5107(a)(West 1991).  The Court has 
defined a well-grounded claim as a plausible claim, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski,  1 Vet. App. 78 (1990).  It has also 
held that where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown,  5 Vet. App. 91 (1993).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief that 
his claims of entitlement to service connection for a 
metastasizing squamous cell carcinoma as residual to 
herbicide (AO) exposure, for chronic bronchitis, and for 
residuals of a right thumb injury are not well grounded.  
38 U.S.C.A. § 5107(a)(West 1991);  See Grottveit, at 92;  
Tirpak v. Derwinski,  2 Vet. App. 609 (1992);  Murphy, at 81.

Governing law and regulations provide that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. §§ 3.307(a)(6) (1998).  

Where a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, even though there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1997). 

The term soft-tissue sarcoma includes the following:  Adult 
fibrosarcoma, Dermatofibrosarcoma protuberans, Malignant 
fibrous histiocytoma, Liposarcoma
Leiomyosarcoma, Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), Rhabdomyosarcoma, Ectomesenchymoma, 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma), 
Proliferating (systemic) angioendotheliomatosis, Malignant 
glomus tumor, Malignant hemangiopericytoma, Synovial sarcoma 
(malignant synovioma), Malignant giant cell tumor of tendon 
sheath, Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas, 
Malignant mesenchymoma, Malignant granular cell tumor, 
Alveolar soft part sarcoma, Epithelioid sarcoma, Clear cell 
sarcoma of tendons and aponeuroses, Extraskeletal Ewing's 
sarcoma, Congenital and infantile fibrosarcoma, and Malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e) (1998).  The veteran's 
metastasizing squamous cell carcinoma is not a soft-tissue 
sarcoma as defined by  38 C.F.R. § 3.309(e) (1998).  The VA 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not appropriate for any condition 
for which the Secretary has not determined that a presumption 
of service connection is warranted.  59 Fed. Reg. 341 (1994).  
Accordingly, there is no presumption of service connection 
squamous cell carcinoma based on this veteran's exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
War.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has held that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  
In this case, however, squamous cell carcinoma was not shown 
in service, at the time of service separation, or at any time 
prior to 1991.  To the same point, the citations of medical 
texts, articles from scientific journals, and studies 
pertaining to a relationship between dioxin exposure and the 
development of various types of carcinomas submitted by the 
veteran do not refer to any studies or findings related to 
him specifically, or to his particular case, or to any 
findings with respect to him or the onset of his disease.  As 
this material fails to link or relate any current squamous 
cell carcinoma in this particular appellant to his period of 
active service or to his herbicide exposure, it is inadequate 
to create the required nexus and thus does nor render the 
veteran's claim well grounded.  

When a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit, at 93.  In the 
present case, the veteran has not submitted any competent 
medical evidence or opinion which links or relates his 
metastasizing squamous cell carcinoma to AO exposure during 
active service.  While a December 1996 letter from Jeffrey A. 
Shafer, MD, indicated that, while the veteran's carcinoma 
"may have" represented some type of an immune deficiency, 
he was unable to pinpoint the etiology.  In fact, that 
statement does not serve to establish that the veteran even 
has an immune deficiency disease.  Dr. Shafer further stated, 
in response to the veteran's statement concerning inservice 
herbicide exposure, that "this was a possibility."  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that a physician's statement that something may or may not be 
true is speculative and does not justify a belief by a fair 
and impartial individual that the claim is well grounded.  
Tirpak v. Derwinski,  2 Vet. App. 609, 611 (1992).  Further, 
the Court has held that a physician's statement that a 
particular disease "could" have been precipitated by other 
factors or circumstances, without other supporting clinical 
data or rationale, was too speculative to provide the 
required nexus.  Bloom v. West,  No. 97 - 1463 (U.S. Vet. 
App. Feb. 10, 1999)  As such language fails to link or relate 
any current disability to the veteran's period of active 
service, it does not serve to meet the relatively low 
threshold for well groundedness, i.e., plausibility.  

To the same point, Dr. Shafer's statement, to the extent that 
it can be said to relate the veteran's squamous cell 
carcinoma to inservice exposure to AO, is entirely 
speculative.  It bears emphasis that service connection may 
not be predicated on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (1998);  see Beausoleil v. 
Brown,  8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen);  Perman v. Brown,  5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-
traumatic stress disorder and the later development of 
hypertension is "non-evidence");  Obert v. Brown,  5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative);  Stegman v. Derwinski,  3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection);  Utendahl v. 
Derwinski,  1 Vet. App. 530, 531 (1991) (a medical treatise 
submitted by an appellant that only raises the possibility 
that there may be some relationship between service-connected 
sickle cell anemia and the veteran's fatal coronary artery 
disease does not show a direct causal relationship between 
the two disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  

Further, the Board notes that, as a lay person, the veteran 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit at 93;  Espiritu v. Derwinski,  2 Vet. App. 
492, 495 (1992).  The veteran cannot meet his initial burden 
of presenting a well-grounded claim by relying upon his own 
opinions as to medical matters.  Clarkson v. Brown,  4 Vet. 
App. 565 (1993);  Grottveit, at 93.

The veteran's exposure to herbicides, including AO, during 
his service in the Republic of Vietnam is conceded.  As 
noted, however, there is no competent medical evidence 
linking the veteran's squamous cell carcinoma to exposure to 
AO during his Vietnam service.  Although the Board is aware 
of the appellant's personal opinion that his squamous cell 
carcinoma is due to AO exposure, he is not qualified to 
proffer diagnoses or medical opinions as to the cause of a 
disability.  Grottveit, at 93;  Espiritu, at 494-495 (1992).

Therefore, without competent medical evidence attributing his 
squamous cell carcinoma to AO exposure during his Vietnam 
service, the veteran has not met his burden of submitting 
evidence that his claim of entitlement to service connection 
for squamous cell carcinoma, claimed as residual to AO 
exposure, is well grounded.  Grottveit at 93;  Tirpak at 611.

II.  Service Connection for Bronchitis and for Residuals of a 
Left Thumb Dislocation 

For the reasons set forth below, the Board finds that the 
veteran has not met his burden of submitting evidence to 
support a belief that his claims of entitlement to service 
connection for bronchitis and for residuals of a left thumb 
dislocation are well grounded.  38 U.S.C.A. § 5107(a)(West 
1991); Grottveit v. Brown,  5 Vet. App. 91, 92 (1993);  
Tirpak v. Derwinski,  2 Vet. App. 609 (1992);  Murphy v. 
Derwinski,  1 Vet. App. 78, 81 (1990).  

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) evidence of incurrence or 
aggravation of a disease or injury in service in the form of 
lay or medical evidence; together with (3) evidence of a 
nexus between the inservice injury or disease and the current 
disability in the form of medical evidence.  Caluza v. Brown,  
7 Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 604 
(Fed. Cir. 1996).  In this case, the requirement of item (1) 
is satisfied as to bronchitis and for residuals of a left 
thumb dislocation because the medical evidence of record 
reflects diagnoses of chronic asthmatic bronchitis and 
residuals of a left thumb dislocation. 

The requirement of item (2), above, that evidence be 
submitted of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence is not met 
because the service medical records are devoid of complaint, 
treatment , findings or diagnosis showing that the veteran 
had bronchitis, pneumonia, or any other respiratory disease 
during his period of active service.  Repeated chest X-rays 
during service disclosed no evidence of any abnormality of 
the lungs or chest, and his service separation examination 
revealed that his lungs and chest were clinically normal.  
The service medical records further show that the veteran was 
seen on a single occasion in August 1964 after catching his 
left thumb in an opponent's face mask while playing football.  
An X-ray of the left hand, ordered to rule out fracture or 
dislocation, was negative for either.  The veteran was given 
a sling and Ace wrap and returned to duty, and there is no 
evidence that his thumb was casted, as now alleged.  No 
further complaint, treatment, or findings of a left thumb 
condition were shown during the veteran's remaining period of 
active service, and his service separation examination 
revealed that his upper extremities and musculoskeletal 
system were normal.  Further, neither the veteran's 
bronchitis nor his left thumb injury are alleged to have 
occurred in combat; rather, the respiratory disorder was 
reported to have occurred during an Advanced Individual 
Training exercise, while the left thumb dislocation was 
reported to have taken place while playing football.  
Accordingly, the veteran not entitled to the lightened 
evidentiary burden provided by  38 U.S.C.A. § 11154(b) (West 
1991) and  38 C.F.R. § 3.304(d) (1998) for injuries sustained 
in combat.  

In addition, the lay statements from members of the veteran's 
family concerning the complaints voiced to those individuals 
by the veteran during service or in the years following 
service separation do not constitute satisfactory lay 
evidence for purposes of establishing the service incurrence 
or aggravation of the disabilities at issue.  Further, lay 
citations of illness observed in the years following active 
service do not serve to establish the service onset or origin 
of such conditions.  In view of the absence of any recorded 
complaint, reference or findings in the service medical 
records regarding bronchitis, and in the absence of any 
clinical confirmation of a left thumb dislocation, the Board 
finds that such lay statements are not credible.  The Court 
has held that a lay persons, such as the veteran and members 
of his family, are competent to describe symptoms, but are 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit, at 93;  Espiritu v. Derwinski,  2 Vet. App. 
492, 494-495 (1992).  Neither does the Board find anything 
else in those lay statements that would lend them substance.  

The Board finds that the appellant has not met the 
requirement of item (2) that lay or medical evidence be 
submitted of incurrence or aggravation of bronchitis or 
residuals of a left thumb dislocation during active service.  

Finally, the appellant has not met the requirement of item 
(3), that he present evidence of a nexus between an inservice 
injury or disease and his current bronchitis and imstability 
of the left thumb in the form of medical evidence.  The Court 
has held that where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit, at 93.  

While the veteran's assertions must generally be regarded as 
credible for purposes of determining whether a well-grounded 
claim has been submitted, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  
Accordingly, the appellant's contentions regarding a 
relationship between his current bronchitis and claimed 
residuals of a left thumb dislocation and any inservice 
disease or injury are not competent and, therefore, do not 
render his claims plausible.  The Court has held that an 
appellant cannot meet his initial burden of presenting a 
well-grounded claim by relying upon his own opinions as to 
medical matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, at 93.

The appellant has not provided any competent medical opinion 
or authority which links or relates his current bronchitis or 
left thumb instability to his period of active service.  
Although Michael S. Bednar, MD, a private physician, and a VA 
examiner attributed the veteran's current left thumb 
instability to an inservice dislocation of the left thumb, 
the record shows that those examiners failed to review the 
veteran's claims folder or service medical records and 
relied, instead, on a history provided by the veteran.  In 
fact, there is no medical evidence that the veteran 
experienced dislocation of the left thumb in service or at 
any time following service.  The VA examiner also diagnosed 
"status post bronchitis with tendency to recur," based upon 
a history provided by the veteran, while Dr. Paul Hering's 
opinion that the veteran's current severe bronchial asthma 
was related to an episode of "bronchial pneumonia" while in 
basic training was specifically attributed to a history 
provided by the veteran.  The VA examiner's opinion and that 
of Dr. Hering are not credible in that each relied 
exclusively upon a purported history provided by the veteran, 
and those examiners clearly did not review the medical 
history and clinical evidence contained in the claims folder.  
As to Dr. Hering's statement that the veteran repeated the 
same history to Dr. Koo in September 1988, that fact does no 
render such history credible in the absence of evidence of 
any inservice respiratory disorder.  Further, the opinion of 
Patrick J. Fahey, MD, to the effect that "severe bouts of 
respiratory infection 'can be' associated with subsequent 
development of bronchitis and asthma similar to what [the 
veteran] is now experiencing" may be true, but does not 
establish that a severe respiratory infection occurred during 
active service.  Further, Dr. Fahey's opinion is based solely 
upon a clinically unsubstantiated history provided by the 
veteran. 

The Court has held that the Board correctly rejected a 
medical opinion where "the conclusion reached by the 
physician [was] clearly based on the history provided by the 
veteran."  Reonal v. Brown,  5 Vet. App. 458, 460 (1993).  
The presumption of credibility of the evidence does not arise 
where the examining physician relied upon the appellant's 
account of his medical history and service background . . . 
.[and] "An opinion based upon an inaccurate factual premise 
has no probative value."  Reonal, at 460.  There is, 
therefore, no competent medical opinion which credibly links 
or relates the veteran's current bronchitis or left thumb 
instability to any demonstrated inservice trauma or 
pathology.  

The Board finds that the appellant has not met the 
requirement of item (3), that he present evidence of a nexus 
between an inservice injury or disease and his current 
bronchitis and left thumb instability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).   

The Board further notes that the chronicity provisions of  38 
C.F.R. § 3.303(b) are applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  In this case, 
however, the veteran is not shown to have had a chronic 
bronchitis or other respiratory disability, or a left thumb 
dislocation, during active service or during any applicable 
presumptive period, and the case law of the Court does not 
establish the competence of lay observation in diagnosing 
bronchitis or thumb dislocation based upon perceived 
symptomatology.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of  38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  In this case, however, there is no notation 
of bronchitis or of a left thumb dislocation during service 
or during an applicable presumptive period, and no competent 
medical or lay evidence relating the present condition to any 
documented clinical findings or symptomatology during service 
has been presented.  Id.

In reaching these determinations the Board also considered 
the arguments presented by the veteran asserting the 
necessity for independent medical opinions.  However, 
38 C.F.R. § 3.328 specifically provides that an advisory 
medical opinion may be obtained when the medical complexity 
or controversy involved warrants such opinion.  As the 
veteran's claims as set out above are not well grounded, the 
duty to assist, to include a nexus or other opinion as part 
of a VA compensation examination, does not arise.  The United 
States Court of Appeals for the Federal Circuit has held that 
only a person who has submitted a well-grounded claim can be 
determined to be a claimant for the purpose of invoking the 
duty to assist provisions of  38 U.S.C.A. § 5107(a).  See 
Epps, p. 1468-69.  

As to the veteran's contention that each of the matters at 
issue is so medically complex or controversial that an 
independent medical examination is warranted, neither he nor 
his representative has alleged in what manner the evidence is 
of such medical complexity or controversy so as to warrant 
such opinion.  38 C.F.R. § 3.328 (1998) further provides 
that, when warranted by the medical complexity or controversy 
involved in a pending claim, an advisory medical opinion may 
be obtained from one or more medical experts who are not 
employees of VA.  Approval shall be granted only upon a 
determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  No such determination has 
been made.  In light of the Board's finding that the veteran 
has not submitted a well-grounded claim, and that the veteran 
and his representative have not sufficiently alleged how the 
medical evidence in this case is complex or controversial, an 
independent or advisory medical examination is not warranted.

Based upon the foregoing, the Board finds that the appellant 
has not submitted evidence sufficient to justify a belief by 
a fair and impartial individual that his claims of 
entitlement to service connection for bronchitis and for 
residuals of a left thumb dislocation are well grounded.  
Accordingly, service connection for bronchitis and for 
residuals of a left thumb dislocation is denied.

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  However, the Board notes that the veteran may render 
his claim for service connection for squamous cell carcinoma, 
for bronchitis, or for residuals of a left thumb dislocation 
well grounded by submitting competent medical evidence 
showing such disabilities during active service or within any 
applicable presumptive period; by submitting competent 
medical evidence linking or relating his squamous cell 
carcinoma to his inservice herbicide exposure, or his current 
bronchitis or left thumb instability to demonstrated 
inservice trauma or pathology; or competent medical evidence 
showing the clinical presence of a soft tissue carcinoma 
which may be presumptively service connected under the 
provisions of  38 C.F.R. §§ 3.307(a)(6) and 3.309(e) (1998).  
Robinette v. Brown,  8 Vet. App. 69, 74 (1995).

Although the Board has considered and denied the veteran's 
claim for service connection for metastasizing squamous cell 
carcinoma as residual to herbicide (AO) exposure, for 
bronchitis, and for residuals of a left thumb dislocation on 
a ground different from that of the RO, that is, on the basis 
of whether the veteran's claims for service connection for 
such disabilities are well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by this decision.  In assuming that his claims 
were well grounded, the RO accorded the veteran greater 
consideration than his claims warranted under the 
circumstances.  Bernard v. Brown,  4 Vet. App. 384, 392-394 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claims for service 
connection for squamous cell carcinoma as residual to 
herbicide (AO) exposure, for bronchitis, and for residuals of 
a left thumb dislocation are well grounded would be pointless 
and, in light of the legal authority cited above, would not 
result in a determination favorable to the appellant.  
VAOPGCPREC 16-92 (O.G.C. 16-92);  57 Fed. Reg. 49, 747 
(1992).

Well-Grounded Claims

Entitlement to Service Connection for Dental Trauma for 
Purposes of Obtaining Outpatient Dental Treatment

The Board finds that the claim of entitlement to service 
connection for dental trauma for purposes of obtaining 
outpatient dental treatment is well grounded under the 
provisions of  38 U.S.C.A. § 5107(a) (West 1991), and that 
the RO has complied with its duty to assist the veteran in 
the development of his claim. 38 U.S.C.A. § 5107(a) (West 
1991).  

I.  Evidence

The veteran's service medical records show that during his 
initial dental examination in May 1963, dental examination 
revealed missing teeth at tooth numbers 1, 16 and 17.  
Abnormalities or disease was shown at tooth numbers 2, 4, 6, 
7, 10, 11, 16, 17, 19, 20, 29, 30, 31, and 32.  

On service entrance examination in August 1963, no pertinent 
abnormalities were noted on clinical evaluation, and there 
were no findings referable to the veteran's dental condition, 
which was judged acceptable.  

Service dental medical records show that the veteran received 
periodic dental treatment during service, including 
extraction of tooth number 4 in January 1964. 
In December 1964, the veteran was treated for an acute 
toothache of the second bicuspid of the upper maxillary on 
the right.  

The report of service separation examination, conducted in 
October 1966, disclosed that the veteran was found to be 
missing tooth numbers 1, 4, 10 and 16.  There is no medical 
evidence that any of these teeth were removed during service 
due to inservice dental trauma. 

The report of a June 1995 VA dental examination includes a 
history not referable to the veteran's dental claim.  The 
report contains findings of extensive dental restorations in 
excellent condition; and that tooth number 13 needed a full 
crown restoration.  No ancillary problems were found.  The 
report noted that X-ray examination revealed that the 
veteran's dental condition was extremely good.  The diagnosis 
was faulty restoration on tooth number 13; and that tooth 
number 13 needed a full crown.

Private medical records include a December 1996 statement 
from the office of the veteran's dentist, which indicated 
that the veteran was treated in August 1982.  

II. Analysis

The veteran claims that during service, while aboard a troop 
transport ship, he cracked an upper tooth; and that that 
tooth became infected and subsequently was removed.  
Governing regulations provide that service connection will be 
granted for dental disease or injury of individual teeth and 
the investing tissue, shown by the evidence to have been 
incurred in or aggravated by service.  38 C.F.R. § 3.381(a) 
(1998).  The statutory presumption as to soundness of 
condition at time of entrance into active service will not be 
applicable in cases of dental conditions not disabling to a 
compensable degree.  38 C.F.R. § 3.381(d).

To receive VA outpatient dental treatment, a veteran must 
qualify under one of the categories of  38 U.S.C.A. § 1712(b) 
and  38 C.F.R. § 17.161.  Generally, veterans are eligible 
for a one-time correction of noncompensable service-connected 
dental conditions, and first applied for 
entitlement to service connection for dental trauma for 
purposes of obtaining outpatient dental treatment in April 
1995, many years after final service separation.  Therefore, 
he is not entitled to the benefit sought on appeal under the 
aforementioned provisions. 

Exceptions to the general rule permit outpatient dental 
treatment for veterans with compensable service-connected 
dental conditions; former prisoners of war; those having 
dental conditions which are associated with an aggravating 
service-connected medical disability; veterans having 
service-connected conditions rated 100 percent; those having 
dental conditions which are clinically determined to be 
complicating a medical condition currently being treated by 
the VA; and certain Chapter 31 vocational rehabilitation 
trainees. Id.  The significance of a finding that a dental 
condition is due to dental trauma during service is that the 
veteran may receive VA dental care for the condition, without 
the usual limitations of one-time treatment and timely 
application.  38 U.S.C.A. § 1712;  38 C.F.R. § 17.161.

The Board notes that the veteran is not a former prisoner of 
war; that there is no competent evidence that any dental 
disorder is associated with an aggravating service connected 
disorder; that he does not have service connected disorders 
totaling 100 percent; and that he is not receiving vocational 
rehabilitation benefits.  Hence, the appellant must limit his 
theory of entitlement to a claim that his dental disability 
is due to dental trauma.  Here, the service medical records 
show that at the time of entering service, tooth numbers 1, 
16 and 17 were missing, and abnormality or disease was shown 
at tooth numbers 2, 4, 6, 7, 10, 11, 16, 17, 19, 20, 29, 30, 
31 and 32.  During service, tooth number 4 was removed; and 
at separation tooth numbers 1, 4, 10 and 16 were noted to be 
missing.  Significantly, however, there is no showing that 
any of these disorders were compensably disabling as defined 
by 38 C.F.R. § 4.150 (1998).  In this regard, it must be 
recalled that replaceable 

missing teeth, among other dental conditions, are not 
disabling, and may be considered service connected solely for 
the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment.  38 C.F.R. § 
4.149 (1998).  Thus, to establish service connection for 
dental treatment purposes the veteran must show that his 
dental extractions were due to trauma to the teeth.  

There is, however, no competent evidence suggesting that any 
extraction or dental disorder presented is due to inservice 
dental trauma.  While the veteran may sincerely believe that 
his dental disorders were caused by inservice dental trauma, 
the appellant, as a layperson untrained in the field of 
dentistry, is not competent to offer such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, without competent evidence of a dental disorder 
due to dental trauma, the Board must conclude that service 
connection for a dental trauma for the purposes of securing 
VA outpatient treatment is not warranted.  Accordingly, the 
claim is denied.


ORDER

Evidence of well-grounded claims not having been submitted, 
service connection for bronchitis, for residuals of a left 
thumb dislocation, and for squamous cell carcinoma is denied.

Service connection for a dental condition for VA treatment 
purposes is denied.


REMAND

A review of the claims folder shows that the VA general 
medical examination, conducted in June 1995, was accomplished 
by the examiner without a review of the veteran's claims 
folder or his service medical records.  


In that connection, the Court has held as follows:  A VA 
examination which failed to include a review of all of the 
veteran's medical records [was] in violation of the duty to 
assist.  Culver v. Derwinski,  3 Vet. App. 292, 299 (1992).  
"The examiner must have the full medical record of the 
veteran prior to making the evaluation."  Shoemaker v. 
Derwinski,  3 Vet. App. 248, 255 (1992).  "In order for [VA] 
to fulfill its duty to assist . . . a thorough 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, [is required] 
so that the evaluation of the claim[ed] disability will be a 
fully informed one."  38 U.S.C.A. § 5107(a);  Roberts v. 
Derwinski,  2 Vet. App. 387, 390 (1992);  Green v. Derwinski,  
1 Vet. App. 121, 124 (1991).  

In remanding for another [psychiatric] evaluation because 
"apparently the claims folder was not reviewed by the 
examiner", the Court held that "[i]t is . . . essential, 
both in the examination and in the evaluation of disability, 
that each disability be viewed in relation to its history."  
38 C.F.R. Part 4,§ 4.1;  Tucker v. Derwinski,  2 Vet. App. 
201, 203 (1992).

A General Counsel opinion, issued in July 1995, held that, 
pursuant to the statutory duty under  38 U.S.C.A. § 5107(a) 
to assist a claimant in the development of facts pertinent to 
a claim, and the decisions of the Court of Veterans Appeals 
interpreting that duty, a Department of Veterans Affairs 
examiner must review a claimant's prior medical records when 
such review is necessary to ensure a fully informed . . . 
examination or to provide an adequate basis for the 
examiner's findings and conclusions (emphasis added).  
VAOPGCPREC  20-95 (O.G.C. 20-95).  

In this particular case, the failure of the VA general 
medical examiner to review the veteran's claims folder, 
including his service medical records, prior to his 
examination did not constitution a violation of the duty to 
assist with respect to the veteran's claims for service 
connection for squamous cell carcinoma as residual to 
herbicide exposure, for bronchitis, or for residuals of a 
left thumb dislocation because those claims were not well 
grounded.  In the absence of a well-grounded claim, the duty 
to assist the claimant, including another VA compensation 
examination, does not arise.  See Slater v. Brown,  9 Vet. 
App. 240 (1996);  

Franzen v. Brown,  9 Vet. App. 235 (1996);  Epps v. Gober,  
126 F.3d. 1464, 1468-69 (1997).  Further, there was no 
prejudice to the veteran with respect to those issues because 
the VA examiner uncritically accepted the veteran's 
unsubstantiated assertions regarding the origin and onset of 
those disabilities.  It is noted that the VA dental examiner 
properly reviewed the veteran's service dental records in 
connection with that examination.  

The Board's review of the claims file further raises 
questions as to the adequacy of the VA examination of the 
veteran's service-connected residuals of fracture of the 
right fifth metacarpal.  The Court has held that an 
examination which fails to consider and address the 
provisions of  38 C.F.R. Part 4, §§ 4.40 and 4.45 (1998) is 
inadequate for rating purposes and that in such cases remand 
for another examination is mandatory.  DeLuca v. Brown,  8 
Vet. App. 202 (1995).  The cited regulations provide, in 
pertinent part, that disability of the musculoskeletal system 
is primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance . . . . The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled . . . . 
(emphasis added).  38 C.F.R. Part 4, § 4.40 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: . . .(b) More movement than normal (from 
flail joints, resections, nonunion of fracture, relaxation of 
ligaments, etc.) . . . (f) Pain on movement, disturbance of 
locomotion, interference with . . . weight bearing are 
related considerations (emphasis added).  38 C.F.R. Part 4, 
§ 4.45 (1998).



The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. Part 4, § 4.59 (1998).  

On re-examination, the examining orthopedic physician should 
specifically address matters of weakened movement, excess 
fatigability, incoordination, and loss of function due to 
pain on use or during flare-ups, as provided by  38 C.F.R. 
Part 4, §§ 4.40, 4.45, and 4.59 (1998); and as required by  
DeLuca, at 204-205.  

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  No. 97-78 (U.S. Vet. App. June 
26, 1998)

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

Based upon the foregoing, the case is REMANDED to the RO for 
the following actions:


1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for his 
service-connected residuals of fracture 
of the right fifth metacarpal since 
November 1996.  With any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  In particular, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran 
for his service-connected residuals of 
fracture of the right fifth metacarpal at 
any VA medical facility.  

2.  The RO should then arrange for 
special VA orthopedic, neurologic and 
radiographic examinations of the veteran 
by board-certified examiners to determine 
the nature, extent and disabling 
manifestations of his service-connected 
residuals of fracture of the right fifth 
metacarpal found present. The claims 
folder, including the service medical 
records, must be made available to the 
examiners and be reviewed prior to their 
examinations.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted, including 
range of motion, and motor, sensory and 
reflex testing, and the findings reported 
in accordance with the applicable 
provisions of VA's Schedule for Rating 
Disabilities.  In examining the veteran's 
residuals of fracture of the right fifth 
metacarpal, the examining physicians 
should specifically address matters of 
weakened movement, excess fatigability, 
incoordination, malaligned joints due to 
healed injury, 

deformity, and loss of function due to 
pain on use or during flare-ups, as 
provided by  38 C.F.R. Part 4,§§ 4.40, 
4.45, and 4.59.  The examining physicians 
should each be asked to state their 
opinions as to the impact of the 
veteran's residuals of fracture of the 
right fifth metacarpal on his 
employability.  A complete rationale for 
all opinions expressed must be provided, 
and all evidence relied upon must be 
specifically cited.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not 
affirmatively reflect that the examiners 
reviewed the veteran's claims file or do 
not include all test reports, special 
studies or opinions requested, 
appropriate corrective action should be 
implemented prior to returning the case 
to the Board. 

4.  Thereafter, the RO should undertake 
any other indicated development, and 
readjudicate the issue of entitlement to 
a compensable rating for service-
connected residuals of fracture of the 
right fifth metacarpal, in light of the 
additional evidence obtained.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement 

of the Case which is not currently on appeal.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this claim.  



		
	FRANK L. CHRISTIAN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under  38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Appeals for Veterans Claims within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Board's decision, because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 

- 23 -


